Exhibit 10.2

 

830 Winter Street

Waltham, Massachusetts 02451

(the “Building”)

 

FOURTH AMENDMENT

EXECUTION DATE:April 6, 2018

 

 

LANDLORD:

CRP/King 830 Winter, L.L.C., a Delaware limited liability company,
successor-in-interest to Intercontinental Fund III 830 Winter Street, LLC

TENANT:

ImmunoGen, Inc.
a Massachusetts corporation

EXISTING
PREMISES:

 

Approximately 110,035 rentable square feet of space in the Building, comprising
1,610 rentable square feet in the basement, 54,937 rentable square feet on the
first (1st) floor, 38,511 rentable square feet on the second (2nd) floor, 14,126
rentable square feet on the third (3rd) floor, and 851 rentable square feet on
the penthouse roof

DATE OF LEASE:

July 27, 2007

LEASE EXPIRATION DATE:

 

March 31, 2026

PREVIOUS LEASE
AMENDMENTS:

 

First Amendment to Lease Agreement dated December 9, 2013 (the “First
Amendment”)

Second Amendment to Lease Agreement dated April 28, 2014 (the “Second
Amendment”)

Third Amendment dated December 14, 2015 (“Third Amendment”)

1

 

 

--------------------------------------------------------------------------------

 



FOURTH AMENDMENT EXPANSION
PREMISES:

 

Two areas comprised of:

An area on the first (1st) floor of the Building, containing approximately 550
rentable square feet, substantially as shown on Exhibit A, Fourth Amendment,
Sheet 1, a copy of which is attached hereto; and  

An area on the second (2nd) floor of the Building, containing approximately
9,450 rentable square feet, substantially as shown on Exhibit A, Fourth
Amendment,  Sheet 2,  a copy of which is attached hereto

 

WHEREAS, Tenant desires to lease additional premises in the Building from
Landlord, to wit, the Fourth Amendment Expansion Premises (as defined above),
upon the terms and conditions hereinafter set forth; and

WHEREAS, Landlord is willing to lease the Fourth Amendment Expansion Premises to
Tenant upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, the above-described lease, as previously amended (the “Existing
Lease”), is hereby further amended as follows (the Existing Lease, as amended
hereby, shall hereafter be referred to as the “Lease”).  Any capitalized terms
used herein shall have the same definition as set forth in the Lease, except to
the extent otherwise set forth in this Fourth Amendment.

1. DEMISE OF THE FOURTH AMENDMENT EXPANSION PREMISES

Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Fourth Amendment Expansion Premises for a term (the “Fourth
Amendment Expansion Term”) commencing on the Fourth Amendment Expansion Date
 (as hereinafter defined), and expiring on March 31, 2026 (the “Current
Expiration Date”).  Effective as of the Fourth Amendment Expansion Date, the
Fourth Amendment Expansion Premises and the Existing Premises shall collectively
be referred to as the “Premises.”  Said demise of the Fourth Amendment Expansion
Premises shall be upon all of the terms and conditions of the Lease applicable
to the Existing Premises, except to the extent inconsistent with the terms of
this Fourth Amendment.

A.



Fourth Amendment Expansion Date. 

i.



The commencement date with respect to the Fourth Amendment Expansion Premises
(the “Fourth Amendment Expansion Date”) shall be the earlier of: (x) the date
that Tenant first commences to use the Fourth Amendment Expansion Premises, or
any portion thereof, for any Permitted Use, or (y)  the Substantial Completion
Date, as hereinafter defined, with respect to Landlord’s Fourth Amendment Work,
as defined on Exhibit B, Fourth Amendment.  The parties

2

 

--------------------------------------------------------------------------------

 



estimate that the Fourth Amendment Expansion Date will occur on or about October
1, 2018 (the “Estimated Fourth Amendment Expansion Date”).  Subject to delays
due to Force Majeure and Tenant Delay, as both terms are hereinafter defined,
Landlord shall use all commercially reasonable efforts to achieve the
Substantial Completion Date with respect to Landlord’s Fourth Amendment Work on
or before the Estimated Fourth Amendment Expansion Date; however,  except as set
forth in Section 1(A)(ii) below, the failure of Landlord to do so shall in no
way affect the validity of the Lease, this Fourth Amendment, or the obligations
of Tenant hereunder, and Tenant shall not have any claim against Landlord by
reason thereof. 

ii.



Notwithstanding the foregoing, if the Fourth Amendment Expansion Date has not
occurred on or before the Outside Completion Date (defined below), then, and as
Tenant’s sole remedy, both in law and in equity, in the event of any delay in
the Fourth Amendment Expansion Date, Tenant shall be entitled to a credit
against Tenant’s obligation to pay Fixed Rent with respect to the Fourth
Amendment Expansion Premises equal to one (1) day for each day between the
Outside Completion Date and the Fourth Amendment Expansion Date.  The “Outside
Completion Date” shall mean the date that is thirty (30) days after the
Estimated Fourth Amendment Expansion Date, provided, however, that the Outside
Completion Date shall be extended by the length of any delays in Landlord’s
Fourth Amendment Work arising from delay by Force Majeure (as hereinafter
defined).

B.



Definitions:  For purposes of this Fourth Amendment:

i.



“Force Majeure”  shall be defined as any strike or other labor trouble, fire,
flood or other casualty, breakage, accident, repairs, unusually severe weather,
governmental preemption of priorities or other controls in connection with a
national or other public emergency, governmental moratoria, or inaction of
governmental authority (or shortages of fuel, supplies or labor resulting there
from), war, civil commotion, labor or transportation difficulties, inability to
obtain supplies, or any other cause, whether similar or dissimilar, beyond
Landlord’s reasonable control.  

ii.



A “Tenant Delay” shall be defined as any delay in the performance of Landlord’s
Fourth Amendment Work caused by: (i) any default, act or omission by Tenant or
any employee, agent, representative, consultant, contractor or subcontractor of
Tenant, or (ii) any Change in Landlord’s Fourth Amendment Work requested by
Tenant in accordance with Exhibit B, Fourth Amendment that has a material impact
to the construction schedule.  Notwithstanding the foregoing, in no event shall
it be deemed to be a Tenant Delay until and unless Landlord has given Tenant
written notice (the “Tenant Delay Notice”) advising Tenant (i) that a Tenant
Delay is occurring, (ii) of the basis on which Landlord has determined that a
Tenant 

3

 

--------------------------------------------------------------------------------

 



Delay is occurring, and (iii) the actions which Landlord believes that Tenant
must take to eliminate such Tenant Delay.  No period of time prior to the
expiration of the cure period shall be included in the period of time charged to
Tenant pursuant to such Tenant Delay Notice.

iiiThe “Substantial Completion Date” with respect to Landlord’s Fourth Amendment
Work shall be defined as (x) the date that all of Landlord’s Fourth Amendment
Work is complete, except for minor items which do not materially adversely
affect Tenant’s use of the Fourth Amendment Expansion Premises, and (y) the date
that Tenant may lawfully use the Fourth Amendment Expansion Premises for the
Permitted Use, pursuant to either a temporary or permanent certificate of
occupancy issued by the City of Waltham;  provided however, that in the event
that Landlord’s Fourth Amendment Work is delayed by any Tenant Delays, then the
Substantial Completion Date shall be deemed to have occurred on the date that
the Substantial Completion Date would have occurred, but for such Tenant
Delays.  Landlord’s certificate of Substantial Completion shall be conclusive
and binding upon Tenant unless, within five (5) Business Days of Tenant’s
receipt of such certificate, Tenant gives written notice to Landlord objecting
to such certificate, such notice of objection to set forth with specificity the
basis of Tenant’s objections to such certificate.

C. Rent.  Tenant shall pay Fixed Rent and Additional Rent with respect to the
Fourth Amendment Expansion Premises as set forth below:

(i)



Fixed Rent:    Commencing as of the Fourth Amendment Expansion Date and
continuing through the Current Expiration Date, as the same may be extended,
Tenant shall pay Fixed Rent to Landlord with respect to the Fourth Amendment
Expansion Premises as set forth below:

 

*

 

 

 

 

 

 

 

 

 

 

 

Fourth Amendment Lease Year*

 

Annual Fixed Rent

 

 

Monthly Payment

 

Fixed Rent Per Rentable Square Foot

 

1

$480,000.00**

$40,000.00**

$48.00**

2

$490,000.00

$40,833.33

$49.00

3

$504,700.00

$42,058.33

$50.47

4

$519,800.00

$43,316.67

$51.98

5

$535,400.00

$44,616.67

$53.54

6

$551,500.00

$45,958.33

$55.15

7

$568,000.00

$47,333.33

$56.80

Lease Year 8-3/31/26:

$585,000.00

$48,750.00

$58.50

See Sections 36 and 37 of the Lease for the Rent payable by Tenant with respect
to the Fourth Amendment Expansion Premises, if Tenant exercises either of its
Extension Options pursuant to Section 36 of the Lease.

 





4

 

--------------------------------------------------------------------------------

 



*For the purposes hereof, the first “Fourth Amendment Lease Year” shall be
defined as the period commencing as of the Fourth Amendment Expansion Date and
ending on the last day of the month in which the first (1st) anniversary of
the Fourth Amendment Expansion Date occurs; provided, however, that if the
Fourth Amendment Expansion Date occurs on the first day of a calendar month,
then the first Fourth Amendment Lease Year shall expire on the day immediately
preceding the first (1st) anniversary of the Fourth Amendment
Expansion Date.  Thereafter, “Fourth Amendment Lease Year” shall be defined as
any subsequent twelve (12) month period during the Lease Term.    The “Fourth
Amendment Expansion Premises Rent Commencement Date” shall be the Fourth
Amendment Expansion Date.

 

**Notwithstanding the foregoing, on the condition that no Event of Default by
Tenant with respect to any monetary obligation or material non-monetary
obligation occurs on or before the date that the following described rent
credits (“Rent Credits”) are available to Tenant, Tenant shall be entitled to
the following Rent Credits against Tenant’s obligation to pay the monthly
installments of Annual Fixed Rent during Fourth Amendment Lease Year 1:

 

Months 1-6:$18,000.00 per month

Months 7-9:$12,000.00 per month

Months 10-12:$6,000.00 per month

 

For the purposes of determining the timing of the foregoing Rent Credits, each
“Month” shall commence on the same day of the month as the day of the month on
which the the Fourth Amendment Expansion Date occurs, and end on the day
immediately preceding the first day of the next following Month; provided,
however, that, in any event, the last day of Month 12 shall be the last day of
Fourth Amendment Lease Year 1.

 

(ii)



Additional Rent.  Commencing as of the Fourth Amendment Expansion Premises Rent
Commencement Date and continuing through the Current Expiration Date, as the
same may be extended, Tenant’s Proportionate Share shall be increased to equal
65%. Tenant shall pay Taxes and Operating Expenses in accordance with Sections 4
and 5 of the Lease, respectively.

D. Utilities.  Commencing as of the Fourth Amendment Expansion Date, and
continuing through the Current Expiration Date, as the same may be extended,
Tenant shall pay for all utilities provided to the Fourth Amendment Expansion
Premises in accordance with Section 6 of the Lease.  Landlord shall, as part of
the Tenant Improvement Work (as defined in on Exhibit B, Fourth Amendment),
connect the electrical system serving the Fourth Amendment Expansion Premises to
a check meter measuring the electrical consumption in the Expansion Premises. 

E.



Condition of Fourth Amendment Expansion Premises. 



5

 

--------------------------------------------------------------------------------

 



i.



Subject to Landlord’s obligations to perform Landlord’s Fourth Amendment
Work and to provide Landlord’s Fourth Amendment Contribution, each as defined
in Exhibit B, Fourth Amendment, and to Landlord’s representation set forth in
Section 1(E)(ii) below, Tenant acknowledges and agrees that Tenant is leasing
the Fourth Amendment Expansion Premises in its “AS IS,” “WHERE IS” condition and
with all faults on the Execution Date of this Fourth Amendment, without
representations or warranties, express or implied, in fact or by law, of any
kind, and without recourse to Landlord. Tenant shall, at Tenant’s sole cost and
expense, install telephone and data wiring in the Fourth Amendment Expansion
Premises. Tenant acknowledges that it has received from Landlord the
decommissioning report which Landlord received from the prior tenant of the
Fourth Amendment Expansion Premises, entitled:

“GlaxoSmithKline Laboratory Surrender Plan; 830 Winter Street, Waltham,
Massachusetts, prepared for King Street Properties, Cambridge, Massachusetts,
prepared by GlaxoSmithKline, dated December 15, 2017 (the “GSK Report”).” 

ii.



Landlord represents that, as of the Execution Date of this Fourth Amendment, the
Fourth Amendment Expansion Premises are, to the Best of Landlord’s Knowledge, as
hereinafter defined, free of all Hazardous Materials (as defined in Section
8.3(a) of the Lease) other than as set forth in the GSK Report.  For the
purposes of this Section 1(E),  to the “Best of Landlord’s Knowledge” shall mean
the actual knowledge of Tyson Reynoso, the asset manager for the Property,
without any duty on the part of Tyson Reynoso to perform any due diligence.

2. YIELD UP

Reference is made to Section 11.3 of the Lease, pursuant to which Landlord has
the right, at the time that it approves any Alterations, to give Tenant notice
requiring Tenant to remove such Alterations at the end of the Lease
Term.  Landlord agrees that: (i) Tenant shall not be required to remove any
portion of Landlord’s Fourth Amendment Work which is described on Exhibit B-1,
Fourth Amendment or on Exhibit B-2, Fourth Amendment, and (ii) Tenant shall not
be required to remove any other Alterations to the Fourth Amendment Premises
(whether such Alterations arise from Changes to Landlord’s Fourth Amendment Work
or future Alterations made by Tenant), unless, in Landlord’s reasonable
judgment, such Alterations:  (x) adversely affect the general utility of the
Building for use by prospective and future tenants, and (y) require additional
expense to readapt the Fourth Amendment Expansion Premises to normal use as a
biotechnology office and research and development facility.

3. PERMITTED USE; CONTROL AREAS; PERMITTED HAZARDOUS MATERIALS



6

 

--------------------------------------------------------------------------------

 



A.The Permitted Use of the first (1st) floor portion of the Fourth Amendment
Expansion Premises shall be general, administrative and executive offices and
laboratory uses and other customary uses accessory to the foregoing, and for no
other purpose.  The Permitted Use of the second (2nd) floor portion of the
Fourth Amendment Expansion Premises shall be general, administrative and
executive offices and other customary uses accessory to the foregoing, and for
no other purpose. 

B.The parties hereby acknowledge and agree that Tenant is not be entitled to any
additional Basement Control Area, First Floor Control Area, Second Floor Control
Area, or Third Floor Control Area in addition to the Control Areas provided to
Tenant pursuant to Section 8.3(d) of the Lease.

C.Tenant covenants and agrees that Tenant shall not generate, store, or use any
Hazardous Materials, as defined in Section 8.3(a) of the Lease in the second
(2nd) floor portion of the Fourth Amendment Expansion Premises.  Tenant further
covenants and agrees that Tenant shall not generate, store or use any Hazardous
Materials in the first (1st) floor portion of the Fourth Amendment Expansion
Premises unless the same are approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.  Landlord hereby acknowledges
that it has approved the generation, storage and use by Tenant in the first
(1st) floor portion of the Fourth Amendment Expansion Premises of the Hazardous
Materials listed on Exhibit C, Fourth Amendment, attached hereto.

4. PARKING

Reference is made to the fact that Landlord has constructed an additional garage
(“New Garage”) serving the Building and the adjacent building, known as 828
Winter Street (“Adjacent Building”), so that the parking serving the Building
and the Adjacent Building now consists of surface parking spaces and parking
spaces in the New Garage and in the existing garage (“Existing
Garage”).  Therefore, and in order to reflect the additional parking to which
Tenant will be granted based upon its demise of the Fourth Amendment Expansion
Premises, the first (1st) sentence of Section 10 of the First Amendment (which
deleted and restated Section 33 of the Lease) is hereby deleted and restated as
follows:

“33.  PARKING.    Pursuant to all covenants, conditions and agreements to this
Lease, Landlord hereby authorizes for use by Tenant, at no additional charge to
Tenant (other than Tenant’s obligation to its share of Operating Expenses and
Taxes related to the parking facilities), the following parking spaces:

282 parking spaces in the New Garage and surface parking;

and

48 parking spaces in the Existing Garage.

 

 

5. SECURITY DEPOSIT

Reference is made to the fact that Landlord is currently holding a Security
Deposit in the form of a letter of credit in the amount of $800,000.00 in
accordance with the provisions of

7

 

--------------------------------------------------------------------------------

 



Section 7.2 of the Lease, as amended by Section 9 of the First Amendment and
Section 11 of the Second Amendment.  Landlord shall continue to hold said
Security Deposit in the amount of $800,000.00 during the Lease Term, in
accordance with the provisions of said Section 7.2 of the Lease, as amended as
aforesaid, as security for Tenant’s obligations under the
Lease.  Notwithstanding anything to the contrary set forth in Sections 7.2, as
amended, in no event shall the Security Deposit in the amount of $800,000.00 be
subject to any further reduction during the Lease Term.

6. RIGHT OF FIRST OFFER

A.Reference is made to Tenant’s Right of First Offer, as set forth in Section 35
of the Lease.  Further reference is made to the fact that:

(i) Landlord’s lease (“Histogenics Lease”) with Histogenics Corporation
(“Histogenics”) of premises (“Histogenics Premises”) located on the third floor
of the Building expires on December 31, 2024, and Histogenics has the right
(“Histogenics Extension Option”) to extend the term of the Histogenics Lease for
one (1) additional five (5) year term;  and

(ii) Landlord’s lease with GlaxoSmithKline LLC (“GSK”) of premises (“GSK
Premises”) has terminated, and the Fourth Amendment Expansion Premises are a
portion of the GSK Premises. 

For the purposes of this Section 6, the portions of the GSK Premises which have
not been leased to Tenant, are referred to herein as the “Available GSK
Premises”. 

B.The parties expressly agree that:

(i) Tenant’s Right of First Offer with respect to the Histogenics Premises is
expressly subject to Histogenics Extension Option and the Histogenics Premises
shall not be deemed to be available for lease to Tenant pursuant to Tenant’s
Right of First Offer until the expiration or earlier termination of the
Histogenics Lease, and

(ii) Tenant’s Right of First Offer with respect to any portion of the Available
GSK Premises shall not be deemed to be available to lease to Tenant pursuant to
Tenant’s Right of First Offer until after the expiration or earlier termination
of Landlord’s lease (“Next Tenant Lease”) with the next tenant to occupy such
portion of the Available GSK Premises, as such Next Tenant Lease may be extended
pursuant to any extension or renewal option(s) contained in such Next Tenant
Lease, and Tenant’s Right of First Offer with respect to any portion of the
Available GSK Premises is expressly subject to any extension or renewal
option(s) contained in the Next Tenant Lease of such portion of the Available
GSK Premises.    

7. EXTENSION OPTIONS

The parties confirm and agree that Tenant shall continue to have its right, as
set forth in Section 36 of the Lease, to extend the Lease Term with respect to
the entirety of the Premises

8

 

--------------------------------------------------------------------------------

 



then demised to Tenant for two (2) additional Extension Terms, the first
Extension Term commencing as of April 1, 2026 and expiring as of March 31, 2031,
and the second Extension Term commencing as of April 1, 2031 and expiring as of
March 31, 2036.   

8. BROKER

Tenant and Landlord each warrants and represents that it has dealt with no
broker in connection with the consummation of this Fourth Amendment, other than
CBRE (the “Broker”).  Tenant and Landlord each agrees to defend, indemnify and
save the other harmless from and against any claims arising in breach of the
representation and warranty set forth in the immediately preceding
sentence.  Landlord shall pay any commission due to the Broker pursuant to a
separate agreement between Landlord and the Broker.

9. INAPPLICABLE LEASE PROVISIONS

Section 10.1 (Construction) of the Lease; Section 8 and Exhibit C (Additional
Construction Allowance) and Exhibit D (Decommission Work) of the First
Amendment, Section 10 and Exhibit A (Third Construction Allowance) of the Second
Amendment,  and Section 1 of the Third Amendment (Demise of the Expansion
Premises) shall have no applicability with respect to this Fourth Amendment.





9

 

--------------------------------------------------------------------------------

 



10. CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
Fourth Amendment or the state of facts contemplated hereby, the provisions of
this Fourth Amendment shall control.

 

[REMAINDER OF PAGE BLANK;

SIGNATURE PAGE AND EXHIBITS TO FOLLOW]



10

 

--------------------------------------------------------------------------------

 



EXECUTED under seal as of the date first above written.

LANDLORD:  

CRP/KING 830 WINTER, L.L.C.,

a Delaware limited liability company

 

By:CRP/King 830 Winter Venture, L.L.C.,

a Delaware limited liability company,

its sole Member 

 

By:  King Munson LLC,
               a Delaware limited liability company

               a Member

 

By:  King Street Properties Investments LLC,
a Massachusetts limited liability company,

its Manager

 

By:____/s/ Thomas Ragno______________

      Name:_Thomas Ragno______________

      Title:__Manager___________________



TENANT:

IMMUNOGEN, INC.,
a  Massachusetts corporation

By:_______/s/ David B. Johnston______________

    Name:____David B. Johnston_______________

     Title:_____CFO & Treasurer_______________

 





11

 

--------------------------------------------------------------------------------

 



CONSENT OF MORTGAGE

Pursuant to Subordination, Non-Disturbance and Attornment Agreement dated
February 22, 2017,  among the parties, the undersigned hereby consents to the
Tenant’s and the Landlord’s entry into the foregoing Fourth Amendment.

PARLEX 5 FINCO, LLC, a Delaware limited liability company, successor-in-interest
to HUSKY FINCO, LLC

 

By: ____/s/ Thomas C. Ruffing_______
Name: ____Thomas C. Ruffing_______
Title: _____Managing Director________

On the  6th day of April, 2018, before me, the undersigned, a notary public in
and

for said state, personally appeared Thomas C. Ruffing, personally known to me or
proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument. 

___/s/ Rebecca Nyahay____________________       

My commission expires: September 28, 2019



12

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

EXHIBIT B, FOURTH AMENDMENT

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Fourth Amendment, by and
between CRP King 830 Winter, L.L.C., a Delaware limited liability company
(“Landlord”), and ImmunoGen, Inc., a Massachusetts corporation (“Tenant”), for
space located at 830 Winter Street, Lexington, Massachusetts.  Capitalized terms
used but not defined herein shall have the meanings given in the Lease.

 

1.Definitions.  This Work Letter shall set forth the obligations of Landlord and
Tenant with respect to the improvements to be performed in the Premises for
Tenant’s use.  For the purposes of this Lease, “Landlord’s Fourth Amendment
Work” consists of the Base Building Work and the Tenant Improvement Work, each
as hereinafter defined.  The “Base Building Work” is identified on the
Landlord/Tenant Responsibility Matrix attached hereto as Exhibit B-1, Fourth
Amendment.  The “Tenant Improvement Work” is: (i) identified on the
Landlord/Tenant Responsibility Matrix attached hereto as Exhibit B-1, Fourth
Amendment,  (ii) shown on the Space Plans attached hereto as Exhibit B-2, Fourth
Amendment, Sheet 1, and (iii) shown on the Tenant Equipment List for the First
Floor attached hereto as Exhibit B-2, Fourth Amendment, Sheet 2.   The Base
Building Work shall be performed at Landlord’s sole cost and expense.  The
Tenant Improvement Work shall be performed at Tenant’s cost and expense, subject
to Landlord’s Fourth Amendment Contribution, as hereinafter set forth. 

 

2.Permit Plans. 

 

(a) Landlord shall engage Olson Lewis Architects (“Landlord’s Architect”) as its
subconsultant to act as the architect to prepare the permit set of plans and
specifications (“Permit Set of Plans and Specifications”) for Tenant Improvement
Work.  Landlord shall submit to Tenant, together with the Permit Set of Plans
and Specifications, an estimate (“Permit Set Estimate”) of the Cost of the
Tenant Improvement Work based upon the Permit Set.

(b) The Permit Set shall be subject to Tenant’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and, in any
event Tenant shall, within five (5) Business Days of Tenant’s receipt of such
Permit Set, respond in writing by either approving such Permit Set or
disapproving such Permit Set and advising Landlord of the reasons why Tenant is
disapproving such Permit Set. 

(c) If Tenant reasonably determines that the Permit Set Estimate is higher than
is acceptable to Tenant, then Tenant shall have the right to give request
Changes to Tenant Improvement Work, provided, however, that if Tenant requests
 Changes to the Permit Set of Plans and Specifications which have a material
impact on the Construction Schedule more than one (1) time, then any such
subsequent changes shall, in accordance with the last sentence of this Section
2(c), be a Tenant Delay.  In order to exercise such right to request Changes to
Tenant Improvement Work in order to reduce the Permit Set Estimate, Tenant
shall, on or before the date five (5) Business Days after Tenant receives
Landlord’s notice to Tenant of the Permit Set Estimate, give written notice to
Landlord specifying the changes in Tenant Improvement Work requested by
Tenant.  Such changes shall be subject to Landlord’s prior written approval
(which approval shall not be unreasonably withheld, conditioned, or
delayed).   Based upon the Construction Documents for Tenant Improvement Work,
which are based upon the changes

Exhibit C, Fourth Amendment

 

--------------------------------------------------------------------------------

 



requested by Tenant, as approved by Landlord, as aforesaid, the Contractor shall
establish the GMP for the construction of Tenant Improvement Work in accordance
with this Section 2.  Tenant shall have the right to review the revised GMP
within three (3) Business Days after receipt thereof but any subsequent Changes
to the Tenant Improvement Work that have material impact to the construction
schedule shall constitute a Tenant Delay. 

3.Landlord’s Fourth Amendment Contribution.  Landlord and Tenant acknowledge
that the Construction Documents have not yet been prepared and, therefore, it is
impossible to determine the exact cost of the Tenant Improvement Work at this
time.  Accordingly, Landlord and Tenant agree that Landlord’s obligation to pay
for the Cost of Tenant Improvement Work  (as hereinafter defined) shall be
limited to an amount (“Landlord’s Fourth Amendment Contribution”) which shall
not exceed $400,000.00 (i.e., $40.00 per rentable square foot of the Fourth
Amendment Expansion Premises) (the “Maximum Amount”) and that Tenant shall be
responsible for the Cost of Tenant Improvement Work to the extent that it
exceeds the Maximum Amount.  The “Cost of Tenant Improvement Work” shall be
defined as: (i) all hard costs  (“Hard Costs”) and soft costs (including,
without limitation, space planning and design, permit fees, signage and cabling)
the cost of obtaining permits and any applicable state sales and use taxes)
(“Soft Costs”) incurred by Landlord relating to the performance of the Tenant
Improvement Work, provided however, that no more than $40,000.00 of Landlord’s
Fourth Amendment Contribution may be used for Soft Costs.    The use of freight
elevators, security, access to loading docks, parking, utilities and temporary
HVAC during the performance of the Tenant Improvement Work shall not be included
in the Cost of Tenant Improvement Work and Tenant shall not be required to pay
for such services, except to the extent that such activities occur after normal
Building business hours.

 

4.Contractor; GMP.  Landlord shall enter into a contract (“Contract”) for the
Tenant Improvement Work with The Richmond Group (“Contractor”).  The Contract
shall be on the basis of a guaranteed maximum price (“GMP”).  The GMP shall be
determined based upon the sum of the following:

 

Contractor’s Fee:  5% of the sum (“Cost of the Work”) of: (i) Direct Cost of the
Tenant

Improvement Work, (ii) Supervision Costs, and (iii) General Conditions Costs. 

 

Supervision Costs:  $190,000.00

 

General Conditions Costs:  $58,000.00

 

 

Direct Cost of the Tenant Improvement Work:  Determined by bids obtained from
subcontractors

in accordance with Section 7 below.

 

Construction Contingency:   3% of the Cost of the Work

 

 

5.Preparation of Construction Documents.  Landlord shall engage Landlord’s
Architect to prepare the Construction Documents for Tenant’s approval, which
approval shall not be unreasonably withheld, conditioned, or delayed.

 

 



14

 

--------------------------------------------------------------------------------

 



6.Tenant Responses.  Tenant shall respond, in writing, to any requests from
Landlord or the Contractor for information, consents, or authorizations to
proceed in connection with Landlord’s Fourth Amendment Work, within three
(3) Business Days of Tenant’s receipt of such request.  Any failure by Tenant to
respond within such time period may be the basis of a Tenant Delay.   Tenant
shall have the right to hire a mutually approved Tenant Construction
Representative to oversee all required construction relative to the Tenant
Premises.

 

 

7.Bid Process.  Tenant hereby acknowledges that:

 

·



the Contractor will receive a single bid for each of the following portions of
Landlord’s Fourth Amendment Work from the designated subcontractors (“Designated
Subcontractors”) listed below who will perform such portions of Landlord’s
Fourth Amendment Work:

Mechanical:  Environmental Systems, Incorporated

Plumbing:  North Shore Mechanical Contractors

Fire Protection: Noremac Sprinkler Corporation

Electrical:  Nappa Electric

 

·



Landlord will cause the Contractor to use reasonable efforts to obtain at least
three (3) bidders for other portions of Landlord’s Fourth Amendment Work;
however, given the current market, it may not be possible to obtain more than
one or two bidders with respect to portions of Landlord’s Fourth Amendment Work.
 Landlord shall make available to Tenant copies of all subcontractor bids and
executed subcontracts for Tenant’s information and review.

 

8.Tenant’s Share.  For the purposes of this Exhibit B, Fourth Amendment: (i) if
the Cost of Tenant Improvement Work is equal to, or less than, the Maximum
Amount, then “Tenant’s Share” shall be 0%, and (ii) if the Cost of Tenant
Improvement Work is greater than the Maximum Amount, then Tenant’s Share shall
be a fraction, the numerator of which is the amount by which the total Cost of
Tenant Improvement Work exceeds the Maximum Amount, and the denominator of which
is the total Cost of the Tenant Improvement Work based upon the approved GMP and
Landlord’s estimated budget for the other costs included in the Costs of the
Tenant Improvement Work.

 

 

9.Tenant’s Obligation to Pay.  If the Cost of Tenant Improvement Work exceeds
the Maximum Amount (“Excess Costs”), Tenant shall pay to Landlord such Excess
Costs as follows:  (i) Tenant shall pay Tenant’s Share of Tenant Improvement
Costs within thirty (30) days of Billing  (as hereinafter defined), (ii) with
respect to any Changes to Tenant Improvement Work, Tenant shall pay for the cost
of such changes in accordance with Section 10 below, and (iii) with respect to
any increases in the Cost of Tenant Improvement Work arising from Claims by the
Contractor, Tenant shall pay for the cost of such Claims as set forth in Section
11 below.  “Billing” shall be defined as any invoice from Landlord setting
forth, reasonable detail, the amount due from Tenant, and shall include invoices
from vendors and service providers, and applications for payment from the
Contractor for work completed through the date of Billing, as certified by the
Contractor.  Billing may not be submitted to Tenant more than one time per

15

 

--------------------------------------------------------------------------------

 



calendar month.  The amounts payable by Tenant hereunder constitute Rent payable
pursuant to the Lease, and the failure to timely pay same constitutes an event
of default under the Lease.

 

 

10.Changes.  If Tenant shall request any change, addition or alteration in any
of the Plans after approval by Landlord (“Changes”), Landlord shall have such
revisions to the drawings prepared.  Promptly upon completion of the revisions,
Landlord shall notify Tenant in writing of the increased cost, if any, which
will be chargeable to Tenant by reason of such change, addition or
deletion.  Tenant, within three (3) Business Days, shall notify Landlord in
writing whether it desires to proceed with such Change.  In the absence of such
written authorization, Landlord shall have the option to continue work on the
Fourth Amendment Expansion Premises disregarding the requested Change.  To the
extent that the cost of performing such revisions cause the cost of Tenant
Improvement Work to exceed the Maximum Amount, Tenant shall reimburse Landlord
for the Cost of Tenant Improvement Work associated with such Changes within
thirty (30) days of upon Billing, as such Change work is being performed. 

 

 

11. Claims.  To the extent that any claims (“Claims”) by the Contractor cause
the Cost of Tenant Improvement Work to exceed the Maximum Amount, Tenant shall
pay for such excess within thirty (30) days of Billing. Claims shall include any
amounts properly due to the Contractor under the Contract based upon the claims
of the Contractor under the Contract, provided however, that the Claims shall
not include any amounts arising from the default or negligence of Landlord, or
Landlord’s agents or employees, under the Contract.

 

12. Performance of Landlord’s Fourth Amendment Work; Tenant’s Work. 

(a) Following approval of the Construction Documents and Tenant’s written
authorization to proceed with Tenant Improvement Work, Landlord shall cause the
Tenant Improvement Work to be constructed in all material respects in accordance
with the approved Construction Documents.

(b) Tenant’s Work.  “Tenant’s Work” shall be defined as Tenant’s Required Work
and Tenant’s Elective Work, each as hereinafter defined.

1.



Tenant’s Required Work.  The parties acknowledge that in order to achieve
Substantial Completion of Landlord’s Fourth Amendment Work, it will be necessary
for Tenant to purchase and install a modular wall system in the Fourth Amendment
Expansion Premises (“Modular Wall System”).  Therefore, Tenant shall, at
Tenant’s sole expense, perform the following work (“Tenant’s Required Work”):
(i) submit to Landlord for Landlord’s approval (which approval shall not be
unreasonably withheld, conditioned, or delayed) plans and specifications for the
Modular Wall System, (ii) engage a contractor approved by Landlord (which
approval shall not be unreasonably withheld, conditioned, or delayed) to install
the Modular Wall System in the Fourth Amendment Expansion Premises, and (ii)
design, purchase and install a Modular Wall System in the Fourth Amendment
Expansion Premises in accordance with the design, purchase and installation
schedule (“Tenant’s Work Schedule”) attached hereto as

16

 

--------------------------------------------------------------------------------

 



Exhibit B-3, Fourth Amendment.  Any failure by Tenant to satisfy perform its
obligations under this paragraph shall be deemed to be a Tenant Delay. 

2.



Tenant’s Elective Work.  In addition to Tenant’s Required Work, Tenant shall
have, at Tenant’s sole cost and expense, the right to install Tenant’s cabling
and wiring in the Fourth Amendment Expansion Premises prior to the Fourth
Amendment Expansion Date (“Tenant’s Elective Work”) in accordance with Tenant’s
Work Schedule.  Tenant shall submit to Landlord for Landlord’s approval (which
approval shall not be unreasonably withheld, conditioned, or delayed) plans and
specifications for Tenant’s Elective Work.

3.



Tenant’s Right of Access to the Fourth Amendment Expansion Premises to Perform
Tenant’s Work.  Tenant shall have the right to access the Fourth Amendment
Expansion Premises, at Tenant’s sole risk at the times indicated in the Tenant’s
Work Schedule in order to perform each portion of Tenant’s Work, provided such
access does not materially interfere with the preparation for or performance of
Landlord’s Fourth Amendment Work.  Tenant shall, prior first entering the Fourth
Amendment Expansion Premises pursuant to this Section 12, provide Landlord with
certificates of insurance evidencing that the insurance required in Section 18.1
of the Lease is in full force and effect and covering any person or entity
entering the Building.  Tenant shall defend, indemnify and hold Landlord and the
other Landlord Parties (as defined in Section 9 of the Lease) harmless from and
against any and all claims, damages, losses, penalties, costs, expenses and fees
(including, without limitation, reasonable legal fees) for injury to persons or
property resulting from or relating to Tenant’s access to and use of the Fourth
Amendment Expansion Premises prior to the Fourth Amendment Expansion Date as
provided under this Section 12.  Tenant shall coordinate its access to the
Fourth Amendment Expansion Premises prior to the Fourth Amendment Expansion Date
with Landlord’s property manager.

(c) Impact of the Performance of Landlord’s Fourth Amendment Work on Tenant’s
Operations.  Tenant acknowledges certain portions of Landlord’s Fourth Amendment
Work shall be performed within portions (“Areas to Be Renovated”) of the
Existing Premises located on the first (1st) and second (2nd) floors.  Tenant
agrees that it shall cooperate with Landlord, in such manner as Landlord may
reasonably request (including, without limitation, by vacating the Area to Be
Renovated in accordance with the schedule determined by Landlord) in order to
enable Landlord to perform Landlord’s Fourth Amendment Work in a timely and cost
effective manner.  Landlord shall consult with Tenant in order to coordinate
Landlord’s Fourth Amendment Work with Tenant’s schedule, whenever possible, to
minimize disruption to Tenant’s business operations in Areas to Be Renovated as
well as in other portions of the Existing Premises in the vicinity of the
performance of Landlord’s Fourth Amendment Work.  However, there shall be no
diminution or abatement of Fixed Rent or Additional Rent or other compensation
due from Landlord to Tenant hereunder, nor shall the Lease or this Fourth
Amendment be affected or any of Tenant’s obligations hereunder or thereunder be
reduced, and Landlord shall have no responsibility or liability for any
inconvenience or disruption to Tenant’s business operations as the result of
Landlord’s Fourth Amendment Work.



17

 

--------------------------------------------------------------------------------

 



(d) Punchlist Items.  Landlord shall, promptly after Substantial Completion of
Landlord’s Fourth Amendment Work, provide Tenant with a list (the “Punchlist”)
of outstanding items (the “Punchlist Items”) which need to be performed to
complete Landlord’s Fourth Amendment Work.   Subject to Force Majeure and Tenant
Delays, Landlord shall, unless otherwise specified on the Punchlist, complete
all Punchlist Items within sixty (60) days of the date of the Punchlist.

13. Landlord’s Warranty. 

(a)Landlord’s Warranty.  Landlord hereby warrants and represents to Tenant that
Landlord’s Fourth Amendment Work shall be performed: (i) in a good and
workmanlike manner; (ii) in all material respects, in accordance with the
Construction Documents, and (iii) in accordance with all applicable law
(“Landlord’s Warranty”).  For avoidance of doubt, Tenant expressly agrees that
Landlord’s Warranty does not apply to portions of the Building (including,
without limitation, common Building systems and facilities) which exist as of
the Execution Date of this Fourth Amendment and which are not part of Landlord’s
Fourth Amendment Work.  

(b)Tenant’s Remedies in the Event of Breach of Landlord’s Warranty.  If, on or
before the Warranty Expiration Date (as hereinafter defined), Tenant gives
Landlord written notice of any breach of Landlord’s Warranty promptly after
Tenant becomes aware of such breach, Landlord shall, at no cost to Tenant,
correct or repair such breach as soon as conditions reasonably permit and as to
which, in either case, Tenant shall have given notice to Landlord, as
aforesaid.   The “Warranty Expiration Date” shall be defined as the date eleven
(11) months and two (2) weeks after the Fourth Amendment Expansion Date.  Except
to the extent to which Tenant shall have given Landlord notice of respects in
which Landlord has breached Landlord’s Warranty or Landlord has otherwise
failed  to perform Landlord’s construction obligations under this Exhibit B,
Fourth Amendment, Tenant shall be deemed conclusively to have: (i) approved the
Landlord Work, (ii) waived any claim that Landlord has breached Landlord’s
Warranty, and (iii) have agreed that Tenant has no claim that Landlord has
failed to perform any of Landlord’s obligations under this Work Letter.  The
provisions of this Section 11(b) sets forth the Tenant’s sole remedies for any
breach of the Landlord’s Warranty; however nothing in this Section 11(b) shall
be deemed to relieve the Landlord of its responsibilities to perform maintenance
and repairs as required pursuant to Section 11.1 of the Lease or affect or limit
the provisions of Section 13 of the Lease.  With respect to any latent defects
in Landlord’s Fourth Amendment Work discovered by Tenant after the Warranty
Expiration Date, Landlord shall, upon request of Tenant, assign to Tenant its
rights against any contractor, subcontractor, and/or designer engaged by
Landlord in connection with Landlord Work to the extent necessary to enable
Tenant to assert claims against such contractor, subcontractor and/or designer
in connection with such latent defect.

14.Miscellaneous

 

(a) Tenant’s Authorized Representative.  Tenant designates Brian Kendrew (email:
 [redacted]), telephone:  [redacted];  “Tenant’s Representative”) as the only
person authorized to act for Tenant pursuant to this Work Letter.  Landlord
shall not be obligated to respond to or act upon any request, approval, inquiry
or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative.  Tenant may change either Tenant’s Representative at
any time upon not less than five (5) Business Days advance written notice to
Landlord. 



18

 

--------------------------------------------------------------------------------

 



(b)Landlord’s Authorized Representative.  Landlord designates Tyson Reynoso
(email: [redacted], telephone [redacted];  “Landlord’s Representative”) as the
only person authorized to act for Landlord pursuant to this Work Letter.  Tenant
shall not be obligated to respond to or act upon any request, approval, inquiry
or other Communication from or on behalf of Landlord in connection with this
Work Letter unless such Communication is in writing from Landlord’s
Representative.  Landlord may change Landlord’s Representative at any time upon
not less than five (5) Business Days advance written notice to Tenant.

(c)Tenant shall have the right, during the performance of Landlord’s Fourth
Amendment Work, to have Tenant’s Representative participate in weekly
construction meetings with Landlord and the Contractor as to the status of the
performance of Tenant Improvement Work.

Tenant shall have access to the Fourth Amendment Expansion Premises prior to the
Fourth Amendment Expansion Date in accordance with the provisions of Section
12(b)(3) of this Exhibit B, Fourth Amendment.

15.Disputes.  

Any disputes relating to provisions or obligations in this Fourth Amendment in
connection with Landlord’s Fourth Amendment Work or this Exhibit B, Fourth
Amendment shall be submitted to arbitration in accordance with the provisions of
applicable state law, as from time to time amended.  Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
rules, regulations and procedures from time to time in effect as promulgated by
the American Arbitration Association.  Notwithstanding the foregoing, the
parties hereby agree that the arbitrator for any disputes relating to Landlord’s
Fourth Amendment Work shall be a construction consultant experienced in the
construction of office/laboratory buildings in the City of Waltham, as mutually
agreed upon by the parties, or, if not then designated by the parties, within
ten (10) days after either party makes a request for arbitration hereunder, or
(if the parties do not mutually agree upon such arbitrator) as designated by the
Boston office of the American Arbitration Association upon request by either
party.  Prior written notice of application by either party for arbitration
shall be given to the other at least ten (10) days before submission of the
application to the said Association’s office in Boston, Massachusetts.  The
arbitrator shall hear the parties and their evidence.  The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the appropriate court of law; and
the parties consent to the jurisdiction of such court and further agree that any
process or notice of motion or other application to the Court or a Judge thereof
may be served outside the Commonwealth of Massachusetts by registered mail or by
personal service, provided a reasonable time for appearance is allowed.  The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his award or
decision.  Except where a specified period is referenced in the Lease, no
arbitrable dispute shall be deemed to have arisen under the Lease prior to the
expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute together with
a description thereof sufficient for an understanding thereof.  In connection
with the foregoing, it is expressly understood and agreed that the parties shall
continue to perform their respective obligations under the Lease during the
pendency of any such arbitration proceeding hereunder (with any adjustments or
reallocations to be made on account of such continued performance as determined
by the arbitrator in his or her award).

19

 

--------------------------------------------------------------------------------